___________

                                     No. 96-1006
                                     ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
Jose Maria Saenz,                        *
                                         *           [UNPUBLISHED]
              Appellant.                 *


                                     ___________

                     Submitted:      June 10, 1996

                           Filed:    September 9, 1996
                                     ___________

Before BOWMAN, LAY, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Jose Maria Saenz was convicted by a jury of one count of conspiring
to distribute marijuana in violation of 21 U.S.C. § 846 (1994) and one
count of aiding and abetting the possession of marijuana with an intent to
distribute in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1).          The
                1
District Court sentenced Saenz to two concurrent terms of sixty months in
prison and five years of supervised release.           The court also imposed a
special assessment of $100.         Saenz appeals from his convictions, and we
affirm.


     The sole argument Saenz raises on appeal is that the government
failed to introduce sufficient evidence to convict him.         "We will reverse
a conviction for insufficient evidence . . . only if no construction of the
evidence exists to support the jury's




          1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
verdict."       United States v. Darden, 70 F.3d 1507, 1517 (8th Cir. 1995),
cert. denied, 116 S. Ct. 1449, 2567 (1996).         We view "the evidence in the
light most favorable to the guilty verdict, giving the government the
benefit    of    all   reasonable   inferences   that   might   be    drawn   from   the
evidence."      Id. (quoted cases omitted).


       In the summer of 1994, Gerald Mixon arranged for substantial amounts
of    marijuana to be delivered to Chris Hamilton.               Hamilton and his
associates then transported the marijuana to Minnesota for Mixon.             Hamilton
was   arrested in October 1994, and he agreed to cooperate with the
government.      At the time, Hamilton was arranging to buy a large amount of
marijuana from Mixon.        Based on information obtained from Hamilton, law
enforcement officers learned that Nevlyn Prothro, an associate of Mixon,
was planning to drive a motor home to Texas to obtain a half ton of
marijuana.      Documents later seized from Mixon and Saenz showed that in mid-
October Mixon and Saenz were in McAllen, Texas, on the border between the
United States and Mexico, and that Saenz had wired money to Mexico on
October 12 and October 19.          Apparently, the marijuana was not available,
and Prothro and Mixon drove the motor home to Chicago.               Prothro, who pled
guilty to conspiring to distribute marijuana and possess marijuana with
intent to distribute, cooperated with the government and testified that
Saenz flew ahead to Chicago where he was to show a potential customer some
cocaine.      That customer's name was Nick Wrigley, and Saenz's calendar
indicates that he had a meeting with "Nick" on October 25 in Chicago.                When
Mixon and Prothro arrived in Chicago, they met with Saenz and discussed the
meeting with Wrigley.      One of Mixon's associates apparently had delivered
marijuana to Saenz rather than cocaine.            Prothro testified that Saenz
reported that he had shown Wrigley the marijuana, but Wrigley was not
interested.       While in Chicago, Saenz also drove with Prothro when he
delivered a ten-pound sample of marijuana to a customer.




                                          -2-
     Law   enforcement    officers   in   Minnesota   arranged   an   undercover
marijuana buy in November 1994.           In connection with the undercover
operation, Saenz was confronted by officers in a hotel lobby while he was
trying to check out of the hotel.         He had told the clerk that he was
checking out of room 218.     A search of room 218 yielded a great deal of
evidence, including a digital pager, Saenz's address book, Saenz's airline
itinerary for his October 25 flight to Chicago, a receipt for a rental
truck, and the key to a lock that secured the rear door on a rental truck
that was in the parking lot of the hotel.     Pursuant to a warrant, officers
searched the rental truck and seized 242 pounds of marijuana.         In the cab
of the rental truck, officers found an unopened package of tape with
Saenz's fingerprints on it.


     The evidence set out above is just a taste of the evidence against
Saenz that the government presented at his trial.           We find there is
substantial evidence from which a reasonable jury could conclude that Saenz
conspired with Gerald Mixon and others to distribute marijuana.               A
reasonable jury also could find that he aided and abetted the possession
of marijuana with the intent to distribute.


     Despite the overwhelming evidence of Saenz's participation in the
conspiracy, Saenz claims that he was merely "the driver and general `errand
boy' for Mixon."   Appellant's Brief at 16.     Saenz also claims that while
the government established Saenz's presence at the scene of the crime it
failed to establish any knowledge or participation on his part.       Id. at 20.
The jury, however, did not accept these arguments and returned guilty
verdicts against Saenz.   There was substantial evidence, including direct
testimony, that established Saenz's knowledge of the marijuana possession
and distribution activities engaged in by his co-conspirators.               The
evidence also is sufficient to show that Saenz knew that his actions aided
the illegal activities of his co-conspirators.         Based on the evidence
presented at trial, we cannot say that "no




                                     -3-
construction of the evidence exists to support the jury's verdict," Darden,
70 F.3d at 1517.    The convictions are therefore affirmed.



     A true copy.


           Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-